PER CURIAM.
Melville H. Dorsey, Jr., appeals the district court’s order granting summary judgment in favor of Wintergreen Partners, Inc., d/b/a Wintergreen Resort and Club, in Dorsey’s negligence action. We have reviewed the parties’ briefs and the joint appendix, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dorsey v. Wintergreen Partners, Inc., No. CA-02-110 (WD.Va. July 15, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED